--------------------------------------------------------------------------------


INTELGENX TECHNOLOGIES CORP.

REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of the 27th day of March, 2008 between IntelGenx Technologies Corp., a
Delaware corporation (the “Company”), and Paradigm Capital Inc. (the “Agent”).

RECITALS

WHEREAS the Company proposes to issue to the Subscribers (as defined herein)
units, each unit comprised of one share of common stock of the Company (the
“Common Shares”) and one share purchase warrant (the “Warrants”) entitling the
Subscribers to subscribe for one share of common stock of the Company (the
“Warrant Shares”) pursuant to subscription agreements as described in the Agency
Agreement dated March 27, 2008 between the Company and the Agent (the “Agency
Agreement”);

AND WHEREAS the Company proposes to issue to the Agent a compensation option
exercisable for shares of common stock of the Company (“Broker Shares”) and
share purchase warrants (the “Broker Warrants”) entitling the Agent to purchase
shares of common stock of the Company (“Broker Warrant Shares”) pursuant to the
Agency Agreement;

AND WHEREAS, pursuant to the Agency Agreement, the Company has agreed to effect
the registration of the Common Shares, Warrants, Warrant Shares, Broker Shares
and Broker Warrant Shares on the terms and subject to the conditions set forth
therein and herein;

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the parties hereby agree as follows:

1.

REGISTRATION RIGHTS.

1.1

Certain Definitions.  As used in this Agreement, the following terms shall have
the meanings set forth below:

(a)

“Closing” shall mean the closing of the initial sale of the Registrable
Securities;

(b)

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act;

(c)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

(d)

“Holder” shall mean any holder of Registrable Securities and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 1.8 hereof;

(e)

“Registrable Securities” shall mean (i) the Common Shares, (ii) the Warrants,
(iii) the Warrant Shares, (iv) the Broker Shares, (v) the Broker Warrant Shares
and (vi) any shares of common stock of the Company issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the
securities referenced in (i) to (v) above, provided, however, that Registrable
Securities shall not include (a) any Common Shares sold to the public either
pursuant to a registered public offering or Rule 144, or (b) any Common Shares
held by a Holder that may immediately be sold under Rule 144(k);

--------------------------------------------------------------------------------

-2-

 

 

 

 

(f)

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing the Registration Statement, and
the declaration or ordering of the effectiveness of such registration statement;

(g)

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
fees and disbursements of counsel for the Holders (which shall not exceed
US$15,000) and expenses of any regular or special audits incident to or required
by any such registration, but shall not include Selling Expenses, and the
compensation of regular employees of the Company, which shall be paid in any
event by the Company;

(h)

“Registration Statement” shall mean the registration statement filed by the
Company pursuant to the Securities Act relating to the resale of the Registrable
Securities by the Holders, and all amendments and supplements to such
Registration Statement, including pre- and post-effective amendments;

(i)

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission;

(j)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

(k)

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities; and

(l)

“Subscribers” shall mean the persons buying Registrable Securities pursuant to
subscription agreements in the form agreed upon by the Agents and the Company.

1.2

Registration

(a)

The Company covenants to prepare and file with the Commission, as promptly as
practicable following the Closing and in any event within 30 days after the
Closing, a Registration Statement for an offering to be made on a continuous
shelf basis following the date of effectiveness covering the resale of the
Registrable Securities by the Holders.  The Registration Statement shall be on
Form S-3, if available, under the Securities Act or another appropriate form
selected by the Company permitting registration of the resale of the Registrable
Securities by the Holders from time to time.  The Company shall use its best
efforts to cause the Registration Statement to become effective pursuant to the
Securities Act within 120 days after the Closing.

--------------------------------------------------------------------------------

-3-

(b)

The Registration Statement shall not be deemed to have become effective under
the Securities Act unless it has been filed and has been declared effective
under the Securities Act by the Commission and remains effective pursuant to the
Securities Act with respect to the disposition of all Registrable Securities on
a continuous shelf basis until all such Registrable Securities are sold or cease
to be Registrable Securities.

1.3

Expenses of Registration.  The Company shall pay all Registration Expenses
whether or not such registration shall become effective.

1.4

Registration Procedures.  In the case of the registration effected by the
Company pursuant to this Agreement, the Company will keep each Holder advised in
writing as to the initiation of such registration and as to the completion
thereof.  At its expense, the Company will use its best efforts to:

(a)

keep such registration effective until all such Registrable Securities are sold
or cease to be Registrable Securities;

(b)

prepare and file with the Commission such amendments and supplements to such
Registration Statement and any prospectus used in connection with such
registration statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such Registration
Statement;

(c)

notify each seller of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which a prospectus, if applicable, included in such registration statement, as
then in effect, (i) no longer meets the requirements of Section 10(a)(3) of the
Securities Act, or (ii) includes an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and that offers and sales of Registrable Securities
in reliance on any such prospectus included in the Registration Statement must
cease.  Within five (5) business days of such notice, the Company shall prepare
and furnish to such seller a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus used shall meet the
requirements of Section 10(a)(3) of the Securities Act, or not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

--------------------------------------------------------------------------------

-4-

(d)

cause all such Registrable Securities registered pursuant hereunder to be listed
or quoted on each securities exchange or quotation service on which similar
securities issued by the Company are then, or subsequently, listed;

(e)

use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the Holders to consummate the disposition of the Registrable
Securities;

(f)

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to the Registration Statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

(g)

otherwise comply with all applicable rules and regulations of the Commission;

(h)

subject to compliance with the requirements of the Securities Act, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities sold pursuant to the Registration Statement, and cause such
Registrable Securities to be issued in such denominations and registered in such
names in accordance with instructions of the Holders that are provided to the
Company;

(i)

in connection with any underwritten offering pursuant to a Registration
Statement, the Company will enter into an underwriting agreement with an
underwriter selected and retained by the Agents, and reasonably acceptable to
the Company in its discretion, in form reasonably necessary to effect the offer
and sale of such securities, provided such underwriting agreement contains
reasonable and customary terms and provisions;

(j)

furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the Registration Statement becomes effective, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in a
underwritten public offering, (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by the Company’s independent registered public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and if permitted by applicable accounting standards, to
the Holders participating in such registration, and (iii) other documents and
certificates as are customary for offerings of this type;

(k)

use its best efforts to register and qualify the Registrable Securities under
such other securities or blue sky laws of such jurisdictions as each Holder
shall request, and do any and all other acts and things which may be necessary
or advisable to enable such Holder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such Holder; and

--------------------------------------------------------------------------------

-5-

(l)

take such other actions as shall be reasonably requested by the Agents to
facilitate the registration and sale of the Registrable Securities.

1.5

Indemnification.

(a)

The Company will indemnify each Holder, each of its officers, directors and
partners, legal counsel, and accountants and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, with respect to which
registration has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls within the meaning of Section 15 of the
Securities Act any such underwriter, against all expenses, claims, losses,
damages, and liabilities (or actions, proceedings or settlements in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement, or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action required of the
Company in connection with any such registration, and will reimburse each such
Holder, each of its officers, directors, partners, legal counsel, and
accountants and each person controlling such Holder, each such underwriter, and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder or underwriter.  It is agreed that the indemnity agreement contained
in this Section 1.5 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld).

(b)

Each Holder will, if Registrable Securities held by such Holder are included in
the securities as to which such registration is being effected, indemnify the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their officers, directors, and partners, and each
person controlling such Holder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
the Registration Statement or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and such
Holders, directors, officers, partners, legal counsel, and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in the Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such Holder
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided that in no event shall any indemnity under this Section 1.5 exceed the
gross proceeds from the offering received by such Holder.

--------------------------------------------------------------------------------

-6-

(c)

Each party entitled to indemnification under this Section 1.5 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1.5, to the extent such failure is not
materially prejudicial to such defence.  No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.  Each Indemnified Party shall furnish
such information regarding itself or the claim in question as an Indemnifying
Party may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

(d)

If the indemnification provided for in this Section 1.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations.  The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

--------------------------------------------------------------------------------

-7-

(e)

The Indemnifying Party agrees to reimburse any Indemnified Party monthly upon
receipt of invoice(s) therefor, for the time spent by the Indemnified Party’s
personnel where they are required to testify, attend or otherwise respond to any
claim at their normal per diem rates.

(f)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

1.6

Information by Holder.  Each Holder shall furnish to the Company such
information regarding such Holder and the distribution proposed by such Holder
as the Company may reasonably request in writing and as shall be reasonably
required in connection with any registration, qualification or compliance
referred to in this Agreement.

1.7

Rule 144 Reporting.  With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

(a)

file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time it is subject to such reporting requirements; and

(b)

so long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed as a Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing a Holder to sell any such
securities without registration.

1.8

Transfer or Assignment of Registration Rights.  The registration rights granted
to a Holder by the Company under this Agreement may be transferred or assigned
by a Holder provided that the Company is given written notice at the time of or
within a reasonable time after said transfer or assignment, stating the name and
address of the transferee or assignee and identifying the Registrable Securities
being transferred or assigned.  Such transferees (other than transferees that
acquire the Registrable Securities in a registered public offering or pursuant
to a sale under Rule 144) shall automatically be entitled to receive the
benefits of and be conclusively deemed to have agreed to be bound by the terms
and provisions of this Agreement as if it were a party hereto, and shall be
deemed to be Holders under this Agreement.

--------------------------------------------------------------------------------

-8-

1.9

Delay of Registration.  No Holder shall have any right to take any action to
restrain, enjoin or otherwise delay any registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.10

Time is of Essence.  The Company agrees that time is of the essence of each of
the covenants contained herein and that, in the event of a dispute hereunder,
this Agreement is to be interpreted and construed in a manner that will enable
the Holders to sell their Registrable Securities as quickly as possible.  Any
delay on the part of the Company not expressly permitted under this Agreement,
whether material or not, shall be deemed a material breach of this Agreement.

1.11

Remedies Upon Default or Delay.  The Company acknowledges the breach of any part
of this Agreement may cause irreparable harm to a Holder and that monetary
damages alone may be inadequate.  The Company therefore agrees that the Holder
shall be entitled to injunctive relief or such other applicable remedy as a
court of competent jurisdiction may provide.  Nothing contained herein will be
construed to limit a Holder’s right to any remedies at law, including recovery
of damages for breach of any part of this Agreement.

2.

COVENANTS OF THE COMPANY.

The Company hereby covenants and agrees, so long as any Holder owns any
Registrable Securities, as follows:

2.1

Maintain Listing.  The Company covenants that, once it has registered the
Registrable Securities under the Securities Act, it shall maintain the listing
or quotation of such securities on each stock exchange or quotation on which
such securities are, or subsequently become, listed.

3.

MISCELLANEOUS.

3.1

Governing Law.  This Agreement shall be governed by and be construed in
accordance with the laws of the State of Delaware and the laws of the United
States applicable therein.

3.2

Third Party Beneficiaries.  Each Holder (other than the Agents) shall be a
beneficiary of this Agreement and entitled to all of the rights and benefits of
this Agreement as if such Holder was a party and signatory to this Agreement and
shall, for all purposes, be deemed a Holder under this Agreement.  If the
Company shall so request, each Holder (other than the Agents) shall agree in
writing to be subject to all of the terms hereof.

3.3

Successors and Assigns.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

3.4

Entire Agreement; Amendment; Waiver.  This Agreement (including the Exhibit
hereto) constitutes the full and entire understanding and agreement between the
parties with regard to the subjects hereof.  Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated, except by a written
instrument signed by the Company and the holders of at least 50% of the
Registrable Securities (including, in all instances, the Agent) and any such
amendment, waiver, discharge or termination shall be binding on all the Holders,
but in no event shall the obligation of any Holder hereunder be materially
increased, except upon the written consent of such Holder.  This Agreement may
be amended to add additional stockholders as parties hereto with the consent of
the Company and the Agents.

--------------------------------------------------------------------------------

-9-

3.5

Notices, etc.  All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by first-class mail, postage
prepaid, sent by facsimile or delivered personally by hand or nationally
recognized courier addressed (a) if to a Holder, as indicated on the list of
Holders attached hereto as Exhibit “A”, or at such other address or facsimile
number as such holder or permitted assignee shall have furnished to the Company
in writing, or (b) if to the Company, at such address or facsimile number as the
Company shall have furnished to each Holder in writing.  All such notices and
other written communications shall be effective on the date of mailing,
confirmed facsimile transfer or delivery.

3.6

Delays or Omissions.  No delay or omission to exercise any right, power or
remedy accruing to any Holder, upon any breach or default of the Company under
this Agreement shall impair any such right, power or remedy of such Holder nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character on the part of any
Holder of any breach or default under this Agreement or any waiver on the part
of any Holder of any provisions or conditions of this Agreement must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Agreement or by law or otherwise
afforded to any Holder, shall be cumulative and not alternative.

3.7

Rights; Severability.  Unless otherwise expressly provided herein, a Holder’s
rights hereunder are several rights, not rights jointly held with any of the
other Holders.  In case any provision of the Agreement shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

3.8

Information Confidential.  Each Holder acknowledges that the information
received by them pursuant hereto may be confidential and for its use only, and
it will not use such confidential information in violation of the Exchange Act
or reproduce, disclose or disseminate such information to any other person
(other than its employees or agents having a need to know the contents of such
information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

3.9

Titles and Subtitles.  The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing or interpreting this Agreement.

3.10

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------

-10-

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day and year first above written.

INTELGENX TECHNOLOGIES CORP.     Per: /s/ Horst
Zerbe                                         

Authorized Signing Officer

    PARADIGM CAPITAL INC.     Per: /s/ Tony
Pullen                                         

Authorized Signing Officer




--------------------------------------------------------------------------------